DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action 05/05/2022 the response under Ex Parte Quayle has been received on 07/01/2022.
            The specification has been amended including a new abstract.
            Claims 1-6, 9, 11, 12 and 15-17 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see page 6, filed on 07/01/2022, with respect to the objection to format for the abstract of the disclosure have been fully considered and are persuasive.  The objection provided in the previous Office action has been withdrawn. 

Allowable Subject Matter

4.          Claims 1-6, 9, 11, 12 and 15-17 are allowed.
5.          The following is a statement of reasons for the indication of allowable subject matter:  
              With respect to claim 1, the most relevant prior art, Baturin et al. (US PAP 2014/0185746 A1), teach a medical device for processing data in X-ray images to reduce vibration artifacts in differential phase contrast imaging (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109) comprising: a processor configured to provide a proportionality factor between an object induced phase shift for a first x-ray energy bin and an object induced phase shift for a second x-ray energy bin (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109) but fail to explicitly teach or make obvious to determine at least one of a dark field signal and an object induced phase shift from a detected intensity value of a pixel for the first energy bin and a detected intensity value of the pixel for the second energy bin; using the proportionality factor as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim  9, the most relevant prior art, Baturin et al. (US PAP 2014/0185746 A1), teach a differential phase contrast x-ray imaging system (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109), comprising: a differential phase contrast imaging unit; an x-ray source arranged to provide x-rays of a first and a second energy bin; and a medical device for processing data in X-ray images to reduce vibration artifacts in differential phase contrast imaging, comprising: a processor configured to provide a proportionality factor between an object induced phase shift for a first x-ray energy bin and an object induced phase shift for a second x-ray energy bin (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109) but fail to explicitly teach or make obvious to determine at least one of a dark field signal and an object induced phase shift from a detected intensity value of a pixel for the first energy bin and a detected intensity value of the pixel for the second energy bin using the proportionality factor as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 11, the most relevant prior art, Baturin et al. (US PAP 2014/0185746 A1), teach a method for processing data in X-ray images of a medical device to reduce vibration artifacts in differential phase contrast imaging (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109), comprising: providing a proportionality factor between an object induced phase shift for a first x-ray energy bin and an object induced phase shift for a second x-ray energy bin (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109) but fail to explicitly teach or make obvious determining at least one of a dark field signal and an object induced phase shift from a detected intensity value of a pixel for the first energy bin and a detected intensity value of the pixel for the second energy bin; using the proportionality factor as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 17, the most relevant prior art, Baturin et al. (US PAP 2014/0185746 A1), teach a non-transitory computer-readable medium having one or more executable instructions stored thereon, when executed by a processor, cause the processor to perform a method for method processing data in X-ray images of a medical device to reduce vibration artifacts in differential phase contrast imaging (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109), the method comprising: providing a proportionality factor between an object induced phase shift for a first x-ray energy bin and an object induced phase shift for a second x-ray energy bin (see abstract; paragraphs 0008, 0013-0026; 0039-0046; 0050; 0054; 0066-0069; 0102 and 0109) but fail to explicitly teach or make obvious determining at least one of a dark field signal and an object induced phase shift from a detected intensity value of a pixel for the first energy bin and a detected intensity value of the pixel for the second energy bin using the proportionality factor as claimed in combination with all of the remaining limitations of the claim.

Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koehler et al.  (US PAP 2018/0228455 A1) teach an apparatus and related method for dark-field imaging. The apparatus operates on projective intensities detected at a detector in different energy channels. An energy weighting is used to improve the signal to noise ratio. The model operates in a logarithmic domain (see abstract; paragraphs 0040, 0044, 0046-0048, 0054 and 0058).
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   August 24, 2022